              Case: 1:17-cv-00377-JG Doc #: 275-3 Filed: 10/29/18 1 of 2. PageID #: 6307


                                                                                      Elizabeth Wang <elizabethw@loevy.com>



East Cleveland Witness List Additions for Wheatt case
Elizabeth Wang <elizabethw@loevy.com>                                                Tue, Nov 28, 2017 at 6:58 AM
To: M PASTERNAK <mpasternak1@msn.com>
Cc: Willa Hemmons <whemmons@eastcleveland.org>, "mark@loevy.com" <mark@loevy.com>, "bmurner@yahoo.com"
<bmurner@yahoo.com>, Nathaniel Gay <ngay@eastcleveland.org>, Marlene Ridenour <mridenour@eastcleveland.org>,
jmeyer@prosecutor.cuyahogacounty.us, channan@prosecutor.cuyahogacounty.us

 Willa,

 I will put the witnesses on the FPTO under your witness list since the FPTO is a joint document, but to be clear, Plaintiffs
 will move to bar all of your late-disclosed witnesses, including these.

 Jennifer and Charles, pls provide your additions to the FPTO today as you previously agreed, so that we can finalize in
 time for filing.

 Thank you.

 Liz



 Elizabeth Wang
 Loevy & Loevy
 2060 Broadway, Suite 460
 Boulder, CO 80302
 Direct: 720.328.5642

 On Nov 28, 2017, at 6:36 AM, M PASTERNAK <mpasternak1@msn.com> wrote:


          Willa



          It is far too late to add new witnesses. Are you really going to attempt to do this?



          Michael




          From: Willa Hemmons [mailto:whemmons@eastcleveland.org]
          Sent: Tuesday, November 28, 2017 8:33 AM
          To: elizabethw@loevy.com; mark@loevy.com; mpasternak1@msn.com; bmurner@yahoo.com;
          jmeyer@prosecutor.cuyahogacounty.us; channan@prosecutor.cuyahogacounty.us
          Cc: Nathaniel Gay <ngay@eastcleveland.org>; Marlene Ridenour <mridenour@eastcleveland.org>
          Subject: East Cleveland Witness List Additions for Wheatt case



          Counsel,



          After a review of our Discovery Interviews, we need to add two witnesses to our list:           Exhibit C
    Case: 1:17-cv-00377-JG Doc #: 275-3 Filed: 10/29/18 2 of 2. PageID #: 6308
1) Detective Ernest Stanford: As an East Cleveland Police Officer since 1989 and Detective(primarily for
juveniles) since 1999, will testify as to East Cleveland procedure for binding over juvenile suspects.

2) Eric Brewer, former Chief of Staff for former Mayor Emanuel Onunwor, 1998-2000, former Mayor of
East Cleveland, 2006 -2010 and Self Styled Investigative Journalist, will testify as to how the “Free East
Cleveland Three” social movement started and was implemented during the Administration of Mayor
Emanuel.



Willa



Willa Hemmons

Law Director

City of East Cleveland

14340 Euclid Avenue

East Cleveland, Ohio 44112

(216) 681-2169 Office; (216) 681-2199 FAX

whemmons@eastcleveland.org
